Opinion issued December 5, 2002












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-01127-CR
____________

HENRY ANTONIO BONILLA, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 339th District Court
Harris County, Texas
Trial Court Cause No. 851492



MEMORANDUM  OPINION
	Appellant, Henry Antonio Bonilla, pleaded guilty without a plea bargain
agreement to the offense of murder.  At the conclusion of a punishment hearing, the
trial court assessed punishment at 30 years' confinement.  We modify the trial court's
judgment and affirm it as modified.
	Appellant's court-appointed counsel filed a brief concluding that the appeal
is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds of reversible error to be advanced.  See High v. State, 573 S.W.2d 807, 811
(Tex. Crim. App. 1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.--Houston
[1st Dist.] 1992, pet. ref'd).
	A copy of counsel's brief was delivered to appellant, who was advised of
his right to examine the appellate record and file a pro se brief.  See Stafford v. State,
813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than thirty days have passed,
and appellant has not filed a pro se brief. 
	In his brief, counsel points out that according to the reporter's record of the
punishment hearing, the trial court sentenced appellant to confinement for 30 years. 
The judgment, however, reflects a sentence of 35 years.  When there is a variance
between the oral pronouncement of sentence and the written memorialization of the
sentence, the oral pronouncement controls.  Coffey v. State, 979 S.W.2d 326, 328
(Tex. Crim. App. 1998).  This Court may correct and reform the judgment of the court
below to make the record speak the truth when we have the necessary data and
information to do so, or make any appropriate order as the law and the nature of the
case may require.  Campbell v. State, 900 S.W.2d 763, 773 (Tex. App.--Waco 1995,
no pet.); Tex. R. App. P. 43.2(b), 43.6.
	Accordingly, we modify the trial court's judgment to read that the
punishment imposed was 30 years.  We have carefully reviewed the record and find
no reversible error.
	The judgment is affirmed, as modified.
PER CURIAM

Panel consists of Justices Taft, Alcala, and Price. (1)
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable Frank C. Price, former Justice, Court of Appeals, First District
of Texas at Houston, participating by assignment.